Citation Nr: 1302261	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for inguinal hernia, with ilioinguinal neuralgia, entrapment of right inguinal nerve, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for reflex sympathetic dystrophy, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991 and from September 1991 to February 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

As discussed below, in an April 2010 rating decision, the RO granted service connection for reflex sympathetic dystrophy, right leg, secondary to the inguinal hernia.  A 10 percent evaluation was assigned, effective July 11, 2008.  In the June 2010 VA Form 9, the Veteran disagreed with the ratings assigned for his inguinal hernia and his right leg disability.  

The Board finds that the claim for an increased rating for reflex sympathetic dystrophy, right leg is inextricably intertwined with the claim for an increased rating for the inguinal hernia, and the Board assumes jurisdiction over the additional claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before the undersigned at a March 2012 Travel Board hearing.  The hearing transcript is of record.  

The issues of entitlement to service connection for erectile dysfunction and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2010 VA Form 9, and March 2012 Travel Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 10 percent for reflex sympathetic dystrophy, right leg is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's inguinal hernia, with ilioinguinal neuralgia, entrapment of right inguinal nerve, is manifested by recurrent complaints of pain in the inguinal region, diagnosed as ilioinguinal neuralgia; there is no current evidence of an inguinal hernia.


CONCLUSION OF LAW

The evidence of record shows that the criteria for a rating in excess of 10 percent for inguinal hernia, with ilioinguinal neuralgia, entrapment of right inguinal nerve, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7338, 8530, 8730 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided notice required under the VCAA in November 2001, July 2008 and November 2008 letters.  He was notified of all elements of the Dingess notice in the and the remaining elements of Vazquez-Flores in the July and November 2008 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the July 2008 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in an August 2008 rating decision and a supplemental statement of the case issued in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in July 2008 and July 2009, to evaluate his inguinal hernia, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.
General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Analysis

In a May 1995 rating decision, the RO granted service connection for right inguinal herniorrhaphy.  A noncompensable evaluation was assigned, effective November 25, 1994.  

In a September 1997 rating decision, the RO granted an increased rating of 10 percent for inguinal hernia, with ilioinguinal neuralgia, effective September 23, 1996, based on the results of a July 1997 VA examination and treatment records from Huntsville Hospital and the Veteran's private physicians.  

In response to his current claim for an increased rating, the Veteran was afforded a VA examination in July 2008.  The examiner noted the Veteran's history of an initial hernia repair in 1991, followed by swelling of his right leg, but no pain, and a recurrence of the right inguinal hernia in 1995.  The Veteran underwent another surgery, and subsequently developed pain in the area of the surgery.  He reported at the time of the examination, that his pain had increased since his last VA examination in December 2001.  On physical examination, there was no hernia present.  The examiner also noted that EMG studies conducted in December 2001 showed no electrophysiological evidence of neuropathy for the major motor and sensory nerves, but there was evidence of right ilioinguinal neuropathy.  

The Veteran was afforded another VA examination in July 2009.  The Veteran complained of pain, swelling and numbness of the right leg and testicle.  On sensory examination, there was decreased vibration and light touch of the right lower extremity.  Examination of the peripheral nerves showed that bicep reflex, tricep reflex, brachioradialis reflex, finger jerk, abdominal reflex, knee reflex and ankle reflex were all 2+, and plantar flexion was normal.  The examiner also noted that the Veteran's entire right leg was swollen.  The Veteran was diagnosed with reflex sympathetic dystrophy of the right leg, due to a nerve injury during his hernia repair in 1993.  It was also noted that there was nerve dysfunction and neuritis and neuralgia.  
In an April 2010 rating decision, the RO granted service connection for reflex sympathetic dystrophy, right leg.  A 10 percent evaluation was assigned, effective July 11, 2008.

In his June 2010 VA Form 9, and during his March 2012 Travel Board hearing, the Veteran reported that his disability caused significant functional impairment, which had a negative impact on his productivity and performance on the job, and caused him to lose time from work, due to pain and soreness.  Specifically, he claimed that he was unable to participate in any strenuous activities, such as walking long distances, running, jogging, and playing sports, and that he had difficulty doing chores and maintenance around the house.  He also claimed that he was unable to drive, due to limitation of flexion in the leg, and that his disability affected his ability to perform sexually, and that it had caused him to suffer from symptoms of depression.

The Veteran's hernia is currently rated under Diagnostic Code (DC) 7338, which specifically pertains to inguinal hernia disabilities.  38 C.F.R. § 4.114, DC 7338 (2012).  DC 7338 authorizes a noncompensable rating for a small, reducible inguinal hernia without true hernia protrusion.  A 10 percent rating is warranted for a post-operative, recurrent hernia that is readily reducible and well-supported by truss or belt.  A 30 percent rating is authorized for a small, post-operative recurrent, or unoperated irremediable hernia, that is not well-supported by truss or not readily reducible.  A 60 percent rating is warranted for a large, post-operative, recurrent hernia, which is not well-supported under any conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338 (2012).

To warrant a higher rating under DC 7338, the medical evidence must show that the Veteran currently has a small, recurrent inguinal hernia that is not well-supported by truss or not readily reducible.  Id.  In this case, the Board finds that these requirements are not met.  Specifically, the Board finds that the Veteran does not currently have an inguinal hernia.  He had an inguinal hernia in July 1994, for which he underwent a right inguinal herniorrhaphy.  Since that time, he has had recurrent complaints of pain in the inguinal region, consistently diagnosed as ilioinguinal neuralgia.  However, the recent medical evidence repeatedly indicates that the Veteran does not currently have a hernia, nor is his July 1994 hernia shown to be recurrent.  As the Veteran does not have a small, post-operative recurrent hernia that is not readily reducible, the criteria for a schedular rating in excess of 10 percent under DC 7338 have not been met.

The Board has also considered whether the Veteran's disability warrants a higher disability rating under the diagnostic codes pertaining to neurological disorders.  See 38 C.F.R. § 4.121-4.124a (2012).  As noted above, the Veteran is currently in receipt of a 10 percent rating under DC 8629, which pertains to neuritis of the external cutaneous nerve of the thigh.  DC 8730, which pertains to neuralgia of the ilio-inguinal nerve, is also for application in this case.  38 C.F.R. § 4.124a, DC 8730 and 8629 (2012).  However, each of these codes only provides a maximum 10 percent disability rating, and thus, would be of no benefit to the Veteran.

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  

During the July 2008 and July 2009 examinations, the Veteran reported that he worked full-time for the previous 5-10 years as a computer technician, and that his disability had significant effects on his occupation, in that it caused decreased mobility, problems with lifting and carrying, and pain.  The Veteran also reported that his disability negatively affected his ability to complete chores, shop, travel, exercise, play sports, and participate in recreational activities.  He also reported in 2009 that that he had lost 3 weeks from work in the previous twelve months because his leg was swollen and in pain.  

In a January 2012 statement, the Veteran's employer reported that the Veteran's medical condition stopped him from working to his full potential.  Specifically, it was noted that the Veteran was unable to walk around a lot, was not able to be mobile due to pain, and that he had missed numerous days from work and been excessively tardy, due to his disability.

The rating schedule does contemplate industrial impairment and considerable time lost from work baseon on his service-connected .  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2012).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Accordingly, referral for consideration of an extraschedular rating for any of the service-connected disabilities addressed herein is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there is no evidence of unemployability due to service connected disability.  The July 2008 and July 2009 examination reports show that the Veteran was employed full-time as a computer technician, and although his employer submitted a statement in January 2012, indicating that the Veteran was having difficulty at work, due to his medical condition, the employer also indicated that the Veteran was still employed and that there was no plan to terminate his employment.
The evidence does not indicate that the Veteran is currently unemployable by reason of his service connected inguinal hernia, with ilioinguinal neuralgia, entrapment of right inguinal nerve.  The allegations or evidence of unemployability due to the Veteran's inguinal hernia elsewhere in the record are not relevant to the inguinal hernia injury, with ilioinguinal neuralgia, entrapment of right inguinal nerve.  Rather such allegations or evidence is focused on the separately service-connected, albeit related, right leg disability, which is the subject of the remand below.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An increased rating for an inguinal hernia, with ilioinguinal neuralgia, entrapment of the right inguinal nerve is denied.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran's reflex sympathetic dystrophy of the right leg is currently rated as 10 percent disabling pursuant to Diagnostic Code 8629.  Under that diagnostic code, neuritis of the external cutaneous nerve of the thigh is evaluated as non-compensable.  A non-compensable rating is also assignable for mild or moderate paralysis of the external cutaneous nerve of the thigh.  Under Diagnostic Code 8529, a 10 percent rating is assignable for severe to complete paralysis of the external cutaneous nerve of the thigh.  See 38 C.F.R. § 4.124a, Diagnostic Code 8529 (2012).  The Board notes that this is the maximum rating assignable for paralysis of the external cutaneous nerve of the thigh.  

The Board has also considered whether the Veteran's disability warrants a higher disability rating under the diagnostic codes pertaining to the musculoskeletal system, and specifically, limitation of motion of the right leg, to include the hip, thigh and knee.  See 38 C.F.R. § 4.71a, DC 5250-5263 (2012).  However, the Board finds that the examination reports currently of record do not contain sufficient findings to evaluate the claim under the relevant diagnostic criteria pertaining to the musculoskeletal system.  

The Board is prohibited from making a decision based on an examination report which does not contain sufficient detail.  As such, a remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

The Board also notes that the claims file does not contain any treatment records dated after October 2001.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected inguinal hernia and reflex sympathetic dystrophy of the right leg.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from October 2001 to the present.  

2.  After completing the above action, the Veteran should be afforded a VA examination to ascertain the current level of impairment due to the service connected right leg disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should report the ranges of motion for the entire right leg, to include hip, thigh, knee and leg flexion and extension in degrees.  See 38 C.F.R. § Diagnostic Codes 5250-5263.  The examiner should also determine whether the right leg disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.
The examiner should also provide an opinion as to whether the service connected right leg disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  If the evidence of record shows that the Veteran's disability is manifested by symptomatology not contemplated by the applicable rating criteria, and there is evidence of marked interference with employment or frequent periods of hospitalization, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to an increased rating on an extraschedular basis, in accordance with 38 C.F.R. § 4.16(b) (2012).

4.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


